DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
Withdrawal of Previously-Indicated Allowable Subject Matter
In the “Notice of Allowance” mailed on October 1, 2021, the Examiner indicated the allowability of instant claims 1-4, 6-7, 9, 12-14 and 17-20, and the reasons therefor. Subsequently, in a correspondence filed on January 25, 2022, Applicant took issue with these “Reasons”, specifically the manner in which the recitation “impinge upon”, in independent claim 1, was interpreted. As a matter of explanation, and for the record, the Examiner 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 9 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11-13, 
Regarding independent claim 1, claim 8 of copending Application No. 16/096863 fully encompasses the majority of the instant claim except for the recitation, “the system further comprises an irradiative light source moving arrangement for moving the irradiative light source relative to the smokable material so as to selectively direct light emitted by the irradiative light source in use to different portions of the smokable material of the article”. However, the Egoyants et al reference teaches that irradiative light sources may be rotatably movable about smokable material that it is designed to heat so as to enable different sections of smokable material to be more selectively heated and in a controlled manner (see para. [0079]). Hence, it would have been obvious for one of ordinary skill to have employed such a mechanism in claim 8 of copending Application No. 16/096863 in order to appreciate the benefits, as described in Egoyants et al, of such an arrangement in the system of claim 8.
Regarding claim 6, claim 11 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.
Regarding claim 7, claim 12 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.

Regarding claim 17, claim 23 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.
Regarding claim 18, claim 16 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim. 
Regarding claim 19, claim 19 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.
Regarding claim 20, claim 20 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/649,206 (reference application) in view of Egoyants et al (US. Pat. App. Pub 2014/0182608).
Regarding independent claim 1, claim 1 of copending Application No. 16/096863 fully encompasses the majority of the instant claim except for the recitation, “the irradiative light source and the smokable material are movable relative to each other when the article is engaged with the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7,9, 12-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US. Pat. App. Pub. 5,934,289).
Regarding independent claim 1, and dependent claims 2, 4, 17, Watkins discloses a specially-constructed cigarette (23) containing a plug of tobacco (70) at its distal end - the plug (70) having “a layer” of tobacco arranged on an interior surface of the webs (62-66) which circumscribe the plug (70)(see col. 6, lines 37-65)(corresponding to the claimed “an article containing smokable material…the smokable material is a layer on at least one surface of the article”; and the “wherein the article comprises smokable material on an internal surface of the article” recitation of claim 2).
 In an embodiment, depicted in Fig. 5, Watkins discloses an electronic lighter (25) which comprises a photonic heater (37) into which the cigarette (23) is inserted at the receptacle (27) of the lighter (25), and which ultimately forms a smoking system (21); wherein the photonic heater 
The photonic heater (37) is equipped with photonic light sources/assemblies (96), each comprising a linear laser diode (102), which, as observed from Fig. 5, are situated such that they radially surround the cigarette (23) when inserted into the heater (37). In operation, the output (read: light) of each photonic assembly (96) is directed radially inwardly toward a discrete location along the cigarette (23)(read: impinge upon the smokable material) (See Fig. 5 and col. 7, lines 53-57)(corresponding to the claimed “the apparatus comprises an irradiative light source for generating light, the article and the apparatus are arranged such that the irradiative light source and the smokable material overlap radially of the apparatus when the article is engaged with the apparatus, the irradiative light source is configured to emit light radially of the apparatus so as to impinge upon the smokable material on the at least one surface of the article to volatilize at least one component of the smokable material”; and the “wherein the 
    Further, the Watkins system includes a controller (41) which can effect displacement of an element of the optical train during the execution of a puff cycle in order to move the application location of the radiant energy, emitted from the photonic source, along a predetermined target region of the cigarette (see col. 3, lines 37-42) Further, with respect to Fig. 5, Watkins specifically teaches that the length of axial displacement (read: relative movement) of the photonic assemblies (96) relative to a stop surface (98) of the receptacle (27) can be optimized depending on the amount of tobacco in the tobacco plug (70) to ensure efficient release of tobacco aerosol upon heating (see col. 8, lines 55-67). This “moving arrangement” described in Watkins et al would be capable of performing the same functions as described in the instant claim (corresponding to the claimed “the irradiative light source and the smokable material are movable relative to each other when the article is engaged with the apparatus to enable light emitted by the irradiative light source to be selectively directed in use to different portions of the smokable material on the at least one 
    Regarding claim 3, the cigarette (23) of Watkins et al comprises a tobacco plug (70) circumscribed by numerous tobacco web/cigarette paper layers (62-66) - the outermost layer/surface of which can inherently be considered “smokable material” as, being comprises of a burnable material, it is able to be combusted (corresponding to the claimed “wherein the article comprises smokable material on an external surface of the article”). 
Regarding claim 6, as depicted in Figs. 6-7, of Watkins et al, each photonic assembly (96) has an associated laser diode (102) and an associated lens element (104)(read: beam director) which is arranged to focus and otherwise direct the output of the laser diode (102) to one of a plurality of locations in the direction of the cigarette (23) (see col. 7, lines 58-65)(corresponding to the claimed “further comprising a beam director for selectively directing light emitted by the irradiative light source in use to different portions of the smokable material of the article”).

 Regarding claims 9, as evident from Fig. 7 of Watkins et al, it is clear that a plurality of photonic assemblies (96) are radially situated around the cigarette (23) inserted into the receptacle (27), each of which directing photonic light to a number of different portions about the circumference of the cigarette (23) (corresponding to the claimed “further comprising plural irradiative light sources located in the apparatus, wherein the plural irradiative light sources are respectively directed at different portions of the smokable material of the article”).
 Regarding claims 12-13, a thorough reading of Watkins et al makes it clear that controller (41) is configured to supply power to each of the 
Regarding claim 14, ad evident from Fig. 5, air channels (103) are provided at the base portion (93) of the heater fixture (37) for the introduction of predetermined amounts of air, said air channels (103) inherently providing air passageways leading directly to the tobacco plug (74)(smokable material) without passing over the light sources (96)(corresponding to the claimed “wherein the apparatus comprises at 
Regarding claim 17, as stated above, the photonic light sources/assemblies (96), each comprise a linear laser diode (102) (corresponding to the claimed “comprising plural irradiative light sources each of which comprises a light emitting diode”).
Regarding claims 18-20, as evident from Fig. 7 of Watkins et al, it is clear that said photonic assemblies (96) are radially situated around the cigarette (23) inserted into the receptacle (27), each of which directing photonic light to a number of different portions about the circumference of the cigarette (23). Further, as stated above, controller (41) is configured to supply power to each of the photon emitting elements (laser diodes)(102) and power is delivered to the cigarette (23) in a predetermined manner. i.e., in phases, so as to optimize the production of tobacco aerosol, and the controller (41) dynamically adjusts the power cycle in order to maintain the total power at the various phases (see col. 8, lines 13-24). As such, the controller (41) would be capable of performing the same functions as described in the instant claims. (NOTE: Claims 19-20 do not recite 
Hence, Watkins et al anticipates each of the above-referenced claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747